PER CURIAM:
Jeffrey B. McRorie appeals the district court’s orders dismissing his 42 U.S.C. § 1983 (2006) action for failure to pay the filing fee and denying his motion for reconsideration, and asks that we appoint him counsel. We have reviewed the record and find no reversible error. Accordingly, we deny McRorie’s request for appointment of counsel and affirm the district *130court’s orders. McRorie v. Williamson, No. 5:11-ct-03059-F (E.D.N.C. May 13, 2011; July 11, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.